       Case 2:16-cr-00027-MCE Document 90 Filed 10/27/20 Page 1 of 2


1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2    400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
3    Telephone: (916) 444-7900
     Fax: (916) 444-7998
4    Wjp@Portanova.com

5    Attorney for Defendant
     Hector Absi
6

7
                               UNITED STATES DISTRICT COURT
8
                              EASTERN DISTRICT OF CALIFORNIA
9
                                                  CASE No. 2:16-cr-00027-MCE
10    UNITED STATES OF AMERICA,
                                                  STIPULATION TO VACATE JUDGMENT
11                    Plaintiff,                  AND SENTENCING AND SCHEDULE
                                                  STATUS HEARING; FINDINGS AND
12          v.                                    ORDER
13    HECTOR ABSI,                                DATE: January 21, 2021
                                                  TIME: 10:00 AM
14                    Defendant.
15

16         With the Court’s permission, defendant Hector Absi and plaintiff United States of
17   America, by and through their undersigned attorneys, hereby stipulate as follows:
18         1.     By previous order, this matter was set for judgment and sentencing on
19                December 10, 2020;
20         2.     By this stipulation, the defendant now moves the Court to vacate the
21                judgment and sentencing hearing to allow defendant additional time to
22                investigate and compile mitigation materials and prepare for sentencing.
23                Defendant requests the Court set this matter for a status hearing regarding
24                sentencing on January 21, 2021. Plaintiff does not oppose this request.
25         IT IS SO STIPULATED.
26
27

28
                                                 1
       Case 2:16-cr-00027-MCE Document 90 Filed 10/27/20 Page 2 of 2


1    DATED: October 26, 2020           /s/ William J. Portanova________
                                       WILLIAM J. PORTANOVA
2

3                                      Attorney for Defendant
                                       HECTOR ABSI
4
     DATED: October 26, 2020           MCGREGOR W. SCOTT
5                                      United States Attorney

6
                                       /s/ Lee Bickley_______________
7                                      LEE BICKLEY
                                       Assistant United States Attorney
8
                                       Attorney for Plaintiff
9                                      UNITED STATES OF AMERICA

10
           IT IS SO ORDERED.
11
     Dated: October 27, 2020
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
